Appeal and cross appeal from an order of the Supreme Court, Niagara County (Ralph A. Boniello, III, J.), entered May 12, 2006 in a personal injury action. The order granted the motion of defendant Valeo Cincinnati, Inc. for summary judgment dismissing the complaint and cross claims against it, granted the motion of third-party defendant Copar Corp. for summary judgment dismissing the third-party complaint against it and denied in part the motion of defendant-third-party plaintiff for summary judgment.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum:
We affirm for reasons stated in the decision at Supreme Court. We add only that defendant Valeo Cincinnati, Inc. (Valeo) established its entitlement to judgment as a matter of law by establishing that its component parts were not defective and did not contribute to the accident involving plaintiff Donald E Schuler (see e.g. Jones v W + M Automation, Inc., 31 *1346AD3d 1099 [2007], lv denied 8 NY3d 802; Hothan v Herman Miller, Inc., 294 AD2d 333, 333-334 [2002]; Ayala v V & O Press Co., 126 AD2d 229, 234-235 [1987]). Although Valeo would periodically make repairs to its component parts on the machine at issue, we conclude that, in the absence of a routine maintenance contract or other ongoing relationship requiring Valeo to service the machine, Valeo had no duty to inspect the machine or to warn about defects “ ‘unrelated to the problem that it was summoned to correct’ ” (Rutherford v Signode Corp., 11 AD3d 922, 923 [2004], lv denied 4 NY3d 702 [2005]; cf. Dauernheim v Lendlease Cars, 238 AD2d 462, 463 [1997]). Present—Gorski, J.E, Martoche, Smith, Lunn and Pine, JJ.